Citation Nr: 0637073	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel 




INTRODUCTION

The veteran served on active duty from April 1984 to February 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO decision that denied the 
veteran's claim of service connection for a thoracic spine 
disability. 

In her April 2004 VA Form 9, the veteran requested a RO 
Hearing.  She later withdrew this request in a September 2005 
statement.  As such, the Board may proceed with appellate 
review. 


FINDING OF FACT

A thoracic spine disability, if any, is not related to a 
disease or injury in service. 


CONCLUSION OF LAW

A thoracic spine disability was not incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has a current thoracic spine 
disability as a result of heavy lifting during her period of 
active duty. 

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in June 2003, prior to the 
initial decision on the claim in August 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has therefore been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the June 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate her claim for service connection.  Specifically, 
the RO stated that the evidence must show three things: an 
injury in military service or a disease that began in or was 
made worse during military service, OR an event in service 
causing injury or disease; a current physical or mental 
disability; and a relationship between the current disability 
and an injury, disease, or event in service. 

The notice letter described the information and evidence that 
VA would seek to provide including service medical records, 
other military service records if applicable, VA medical 
records, and other medical treatment records that the veteran 
requested VA to provide. 

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide medical evidence of claimed conditions.  
In particular, the letter instructed the veteran to furnish 
the names, addresses, dates of treatment, and the condition 
for which she was treated for any VA or private facilities 
where he received treatment.  The veteran was also asked to 
provide the names and address of the person, name, or company 
who has records she thought will help decide her claim, 
including the relevant time periods.  The RO enclosed a VA 
Form 21-4138 for this purpose.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The RO asked the veteran 
to tell VA about any additional information or evidence that 
she wanted VA to try to get for her.  Additionally, the RO 
has informed the veteran in the rating decision, and the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) of the reasons for the denial of her claim 
and, in so doing, informed her of the evidence that was 
needed to substantiate the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

The veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
- i.e. the latter two elements of service connection, noted 
above in a July 2006 letter.  It is noted that the July 2006 
letter was sent long after the RO adjudicated her claim in 
August 2003.  In any event, the preponderance of the evidence 
is against the veteran's claim of service connection and as 
such, any question as to the matter of timely notice 
regarding the appropriate disability rating or effective date 
to be assigned are rendered moot.

The duty to assist the veteran has also been satisfied.  All 
available service medical records as well as all VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in December 2005 which addressed 
the etiology of her claimed thoracic spine disability.  VA 
has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs which informed them of the laws and regulations 
relevant to her claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The governing legal criteria provide that, in general, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection is also allowed for any disease diagnosed 
after discharge if evidence shows that it was incurred in 
service.  38 C.F.R. §  3.303(d) (2006).  

A review of the veteran's service medical records does not 
reveal any complaints, treatment or diagnoses for back 
problems.  Specifically, when examined for enlistment 
purposes (in August 1983), on periodic examinations (in 
February 1986 and June 1989) and on separation examination 
(in September 1990), her spine was clinically normal.  On 
separation examination in September 1990, the veteran did 
report a history of recurrent back pain.  An examiner 
clarified that the veteran had recurring, occasional middle 
back pain since 1985, which was secondary to sleeping on a 
hard bed.  It was also noted that such pain had resolved 
after she began sleeping on a water bed.  The examiner 
ultimately concluded that she had no complications and no 
sequalae related to the back. 

Following the veteran's service separation until 2002, there 
is no evidence of back complaints, treatment, or diagnoses.  
Beginning in 2002 through 2003, the veteran presented for 
treatment of thoracic and low back pain.  Objective findings 
included tenderness. 

In December 2005, the veteran was afforded a VA compensation 
examination during which she reported having developed back 
pain in service as a result of heavy lifting as a plumber.  
She related that she reported having back problems at the 
time of her discharge examination.  As for current back 
problems, she said such varied in intensity.  Following an 
examination and a review of the veteran's service medical 
records, it was opined that her current thoracic spine pain 
was not likely related to active duty.  It was concluded that 
an examination of the thoracolumbar and lumbosacral spine was 
normal.  In an addendum, it was noted that X-rays of the 
thoracic and lumbar spine were normal. 

In sum, the most current medical evidence (i.e., the December 
2005 VA compensation examination report) suggests that the 
veteran does not have a thoracic spine disability.  
Specifically, it was noted that an examination of the 
thoracolumbar and lumbosacral spine, to include X-rays, was 
normal.  The examiner's reference to thoracic spine pain is 
acknowledged, however, pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.   Degemetich v. Brown, 104 F.3d 1328 (1997).  
Here, there is no evidence of a current thoracic spine 
disability; as such, the veteran's claim of service 
connection must fail.  

Even if the Board were to assume for argument purposes that 
the veteran has a current thoracic spine disability, the 
competent medical evidence on file discounts a relationship 
to military service.  In this regard, it is noted that the 
December 2005 VA examiner specifically opined that it was not 
likely that her "thoracic spine condition with pain" was 
related to military service.  Notably, the examiner followed 
this conclusion by reasserting that an examination of the 
veteran's thoracolumbar and lumbosacral spine normal.

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


